Citation Nr: 1513900	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2013, the Veteran testified before a Decision Review Officer (DRO) at the Hartford RO.  In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Copies of both hearing transcripts are associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of coronary artery disease (CAD) and diabetes mellitus (DM).  

2.  The Veteran did not serve in an area in which exposure to tactical herbicide agents may be presumed and is not shown to have been exposed to herbicides in service. 

3.  Symptoms of CAD were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's CAD is not etiologically related to active service.  

4.  Symptoms of DM were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service; the Veteran's DM is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for DM are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO provided notice to the Veteran in September 2012, prior to the initial adjudication of the claims in November 2012.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2012 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Board acknowledges that a VA medical opinion has not been obtained specifically addressing whether the Veteran's current CAD and DM had onset during service or was otherwise etiologically related to his service.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease or chronic symptoms of CAD or DM shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between the claimed disabilities and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that there is no reasonable possibility that a VA opinion could aid in substantiating the current claims of service connection, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, or an in-service event of herbicide exposure, referral of this case to obtain an opinion as to the etiology of the Veteran's CAD and DM would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of the issues on appeal to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claims of CAD and DM because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, CAD and DM are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as CAD and DM, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including CAD and DM.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For CAD and DM, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  

In addition, VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedures Manual (Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o)-10(t).  Specifically, the Manual indicates that special consideration of herbicide exposure on a factual basis should be extended to certain Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.2.C.10(q).  The Manual indicates that herbicide exposure on a factual basis should be conceded for veterans of either the United States Air Force or the United States Army who served at one of several Royal Thai Air Force Bases, and who served as a security policeman, security patrol dog handler, member of the security police squadron, or were otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.  In addition, the Manual indicates that herbicide exposure on a factual basis should be conceded for veterans who served at a United States Army Base in Thailand as a member of a military police unit or with a military police occupational specialty.  Id.  If herbicide exposure is conceded on a factual basis in these scenarios, the veteran is entitled to the presumptive service connection provisions of 38 C.F.R. § 3.309(e).  

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Analysis

The Veteran contends that his current CAD and DM are related to exposure to Agent Orange (tactical) herbicides during military service.  Specifically, the Veteran contends that he was exposed to herbicide agents while serving in the Kingdom of Thailand.  The Veteran's service records indicated that he served in the United States Army with a military occupational specialty of administrative specialist, and was stationed in Thailand from September 1969 to June 1971.  

The Board first finds that the evidence of record demonstrates that the Veteran has current diagnoses of CAD and DM.  Private and VA treatment records indicate that the Veteran first presented with symptoms of CAD following a myocardial infarction in 2005, and currently continues to receive treatment.  VA treatment records indicate that the Veteran was first diagnosed with DM in May 2010, and currently continues to receive treatment.  

After a review of all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  In this regard, the Veteran does not assert service in the Republic of Vietnam or the Republic of Korea.  

In both the June 2013 DRO hearing and the June 2014 Board hearing, the Veteran testified that he served as an administrative specialist, based out of Bangkok, Thailand, and his duties included visiting several Army bases, specifically the Sattahip Army base, to recruit active service members for reenlistment.  The Veteran explained that he made approximately eight to ten recruiting trips to the Sattahip Army base, and about half of those trips involved discussions with service members that took place at the perimeter of the base.  See DRO Hearing Transcript pp. 5-7; Board Hearing Transcript p. 4.  At the June 2014 Board hearing, the Veteran indicated that the Sattahip Army base was in the middle of the "kill zone" and described the base's environment as barren without any foliage, concluding that he "could see where they had sprayed Agent Orange around the perimeter."  See Board Hearing Transcript p. 4.  

The Veteran's service personnel records show that he was stationed in Thailand from September 1969 to June 1971.  While he was stationed in Thailand, service personnel records indicated that his duty military occupational specialty was clerk typist and Administrative specialist.  

The Board finds the Veteran's claimed exposure to tactical herbicides while stationed in the Kingdom of Thailand to be outweighed by the more probative evidence to the contrary.  While the Veteran is competent to report what he observed, specifically, the lack of vegetation at a base's perimeter, he has not demonstrated that he is competent to identify, by personal observation, the specific herbicides used for defoliation, including distinguishing commercial herbicides from those herbicides for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  

Moreover, the weight of the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service in Thailand from 1969 to 1971.  Included in the Veteran's claims file is a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam era, issued by VA's Compensation and Pension Service.  See M21-1MR at IV,ii,2,C,10(r).  This Memorandum indicates that the Department of Defense lists only limited testing of tactical herbicides in Thailand, performed at the Pranburi Military Reservation in 1964.  The Memorandum further indicates that outside of this limited testing period, there is no evidence of additional tactical herbicide storage or use in Thailand.  

The Memorandum also references the Project CHECO Southeast Asia Report: Base Defense in Thailand, which discusses the significant use of herbicides on the fenced-in perimeters of military bases in Thailand.  The Memorandum notes that the Project CHECO Report indicated that commercial (non-tactical) herbicides were used for defoliation, not the tactical herbicides used in the Republic of Vietnam.  The Memorandum then concluded that only veterans with a military occupational specialty that included regular contact with the base perimeter would have a greater likelihood of exposure to commercial herbicide exposure.  However, VA's Compensation and Pension Service determined that there was some evidence that herbicides used were a strong commercial variant with characteristics of tactical herbicides.  Therefore, the Compensation and Pension Service determined that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeter of military bases in Thailand, allowing for presumptive service connection of the diseases associated with herbicide exposure.  However, VA has indicated the presumption applies to veterans whose duty required proximity to the base perimeter.  Specific to those veterans who served on Unites States Army bases in Thailand, VA has limited the presumption to veterans who were members of a military police unit or with a military police occupational specialty, as these veterans were in frequent and regular proximity to base perimeters.  As mentioned above, the Veteran had a military occupational specialty of administrative specialist and clerk typist, and indicated that he made approximately five visits to the Sattahip Army base perimeter while stationed in Thailand.  

In addition, a November 2012 memorandum from the Joint Services Records Research Center (JSRRC), obtained in connection with the Veteran's claim, indicated that the Veteran did not function as a security policeman, security dog patrol handler, a member of a Security Police Squadron, or otherwise served near the base perimeter in Thailand.  As a result, the JSRRC was unable to verify the Veteran's exposure to Agent Orange.  Consequently, the most probative evidence shows that the Veteran was not exposed to tactical herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, the weight of the evidence does not demonstrate a basis to grant service connection for either CAD or DM as due to herbicide exposure on a presumptive basis or on a factual basis.    

After a careful review of the evidence, the Board next finds that the Veteran did not experience chronic symptoms of CAD or DM in service, symptoms of CAD or DM that manifested to a compensable degree within one year of service separation, or continuous symptoms of CAD or DM since service separation.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to CAD or DM.  The June 1971 service separation examination noted a normal cardiovascular examination and urinalysis was negative for the presence of glucose.  Post-service treatment records note that the Veteran first presented with CAD in 2005 and DM in 2010.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of CAD and DM were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

As indicated above, the first objective medical evidence that the Veteran has CAD was in 2005, over 30 years after service.  Likewise, the first objective medical evidence that the Veteran has DM was in 2010.  There is no evidence of record of the claimed disabilities during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnoses of CAD or DM to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnoses of CAD and DM.

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible.  However, the Veteran's claim that he was exposed to herbicides while stationed in Thailand is outweighed by official military records that indicate the Veteran was not exposed to tactical herbicides.  As noted above, the Department of Defense information indicated that tactical herbicide use at Pranburi Military Reservation ended in 1964.  The weight of the evidence does not demonstrate that the Veteran was a member of the military police unit or with a military police occupational specialty whose duty required proximity to the base perimeter.  While the Veteran has asserted his performed recruitment duty which required him to speak to individuals on the base perimeter several times while serving in Thailand, this type of duty does not encompass regular and frequent proximity to the base perimeter which is required to meet the presumption of exposure to commercial herbicides allowing for service connection for presumptive service connection for diseases associated with herbicide exposure.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of CAD and DM fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  CAD and DM require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of these matters, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between either CAD or DM and the Veteran's service, the Board finds that the Veteran's CAD and DM are not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between either the Veteran's CAD or DM and active service, including no credible evidence of chronic symptoms of CAD or DM in service, symptoms of CAD or DM that manifested to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of CAD or DM since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for CAD and DM, including presumptively as due to herbicide exposure or as a chronic disease, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for coronary artery disease, to include as due to exposure to Agent Orange, is denied. 

Service connection for diabetes mellitus, to include as due to exposure to Agent Orange is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


